--------------------------------------------------------------------------------

THIS SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE
TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION
AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933 (THE “1933 ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

SUBSCRIPTION AGREEMENT
(Offshore Subscribers)

TO:

Panglobal Brands Inc. (the “Company”)

 

2853 E. Pico Blvd

Los Angeles, CA 90023  

United States of America  

Purchase of Units

1. Subscription

1.1 On the basis of the representations and warranties and subject to the terms
and conditions set forth herein, ______________ (the “Subscriber”) hereby
irrevocably subscribes for and agrees to purchase _____ Units, each Unit
comprising one common share (the “Shares”) and on half of one common share
purchase warrant (the “Warrants”) (the Shares, the Warrants and the common
shares issued on exercise of the Warrants, together being the “Securities”) of
the Company’s common stock (the “Common Stock”), par value $0.0001 at a purchase
price per Unit of US$0.10 (the subscription and agreement to purchase being the
“Subscription”), for an aggregate purchase price of US$______ . (the
“Subscription Proceeds”).

1.2 Each whole Warrant may be exercised into one Share at a price of $0.25 for
twelve months from Closing. The Company will provide a form of Warrant on
Closing.

1.3 On the basis of the representations and warranties and subject to the terms
and conditions set forth herein, the Company hereby irrevocably agrees to sell
the Shares to the Subscriber.

1.4 Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company.

--------------------------------------------------------------------------------

- 2 -

2. Payment

2.1 The Company acknowledges that it has received loans (the “Loans”) from the
Subscriber, and that the balance currently due from the Company to the
Subscriber pursuant to the Loans is an aggregate amount of US$______ (the
“Indebtedness”). The Company and the Subscriber agree to apply $______ in
principal and $______ in accrued interest of the amount of the Indebtedness in
payment of the Subscription Proceeds and, upon delivery of a signed copy of this
Subscription Agreement to the Subscriber together with a certificate evidencing
the Shares registered as provided in this Subscription Agreement (the “Share
Certificate”), the Loans shall be paid in full as to outstanding interest owing
and as to $______ in principal, leaving a principal balance of $______ .

2.2 All dollar figures refer to $USD.

3. Documents Required from Subscriber

3.1 The Subscriber must complete, sign and return to the Company an executed
copy of this Subscription Agreement prior to the Closing Date.

4. Closing

4.1 The sale of the Shares shall be completed (the “Closing”) on April 30, 2009
(the “Closing Date”) or such other date as the parties may agree upon.

5. Acknowledgements of Subscriber

5.1 The Subscriber acknowledges and agrees that:

  (a)

none of the Securities have been or will be registered under the 1933 Act, or
under any state securities or “blue sky” laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state securities laws;

        (b)

the Company has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act or any other securities legislation;

        (c)

it has received and carefully read this Subscription Agreement;

        (d)

the decision to execute this Subscription Agreement and purchase the Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of this Subscription Agreement and
any public information which has been filed by the Company with the Securities
and Exchange Commission (“SEC”) in compliance, or intended compliance, with
applicable securities legislation;

        (e)

it and its advisor(s) have had a reasonable opportunity to ask questions of and
receive answers from the Company in connection with the sale of the Shares
hereunder, and to obtain additional information, to the extent possessed or
obtainable by the Company without unreasonable effort or expense;


--------------------------------------------------------------------------------

- 3 -

  (f)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the sale of the Securities
hereunder have been made available for inspection by it and its attorney and/or
advisor(s);

          (g)

all information which the Subscriber has provided to the Company is correct and
complete as of the date the Subscription Agreement is signed, and if there
should be any change in such information prior to this Subscription Agreement
being executed by the Company, the Subscriber will immediately provide the
Company with such information;

          (h)

the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Subscriber will hold
the Company harmless from any loss or damage it may suffer as a result of the
Subscriber’s failure to correctly complete this Subscription Agreement;

          (i)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

          (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

          (ii)

applicable resale restrictions;

          (j)

none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
common shares of the Company on the OTC Bulletin Board operated by the Financial
Industry Regulatory Authority (“FINRA”);

          (k)

none of the Securities may be offered or sold by the Subscriber to a U.S. Person
(as defined in Section 6.2, below, or for the account or benefit of a U.S.
Person (other than a distributor) prior to the end of the Distribution
Compliance Period (as defined herein);

          (l)

the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable state securities laws;

          (m)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

          (n)

no documents in connection with the sale of the Shares hereunder have been
reviewed by the SEC or any state securities administrators;

          (o)

there is no government or other insurance covering any of the Securities;

          (p)

the issuance and sale of the Securities to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;


--------------------------------------------------------------------------------

- 4 -

  (q)

the Subscriber is purchasing the Securities pursuant to an exemption from the
registration and the prospectus requirements of applicable securities
legislation on the basis that the Subscriber is not a resident of either the
United States or Canada and, as a consequence:

          (i)

is restricted from using most of the civil remedies available under securities
legislation,

          (ii)

may not receive information that would otherwise be required to be provided
under securities legislation, and

          (iii)

the Company is relieved from certain obligations that would otherwise apply
under securities legislation;

          (r)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

          (s)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

6. Representations, Warranties and Covenants of the Subscriber

6.1 The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing) that:

  (a)

the Subscriber is not a U.S. Person;

        (b)

the Subscriber is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;

        (c)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement
and the sale of the Securities to the Subscriber as contemplated in this
Subscription Agreement complies with or is exempt from the applicable securities
legislation of the jurisdiction of residence of the Subscriber;

        (d)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

        (e)

if the Subscriber is a corporation or other entity, the entering into of this
Subscription Agreement and the transactions contemplated hereby do not and will
not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;

        (f)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

        (g)

the Subscriber is acquiring the Securities as principal for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and it has not subdivided
its interest in the Securities with any other person;


--------------------------------------------------------------------------------

- 5 -

  (h)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Securities as principal for the
Subscriber’s own account for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in the
Securities;

        (i)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment and
it has carefully read and considered the matters set forth under the heading
“Risk Factors” appearing in the Company’s Forms 10-K, 10-Q, 8-K and any other
filings filed with the SEC;

        (j)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;

        (k)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

        (l)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber shall promptly notify the Company;

        (m)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto;

        (n)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber in accordance with its terms;

        (o)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of any of the Securities;

        (p)

the Subscriber understands and agrees that none of the Securities have been or
will be registered under the 1933 Act or under any state securities or “blue
sky” laws of any state of the United States and, unless so registered, may not
be offered or sold in the United States or directly or indirectly to U.S.
Persons, except in accordance with the provisions of Regulation S (“Regulation
“S” promulgated under the 1933 Act, pursuant to an effective registration
statement under the 1933 Act, or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the 1933 Act and in
each case only in accordance with applicable state securities laws;

        (q)

the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of a period of six months after the date of
original issuance of the Securities (the six month period hereinafter referred
to as the “Distribution Compliance Period”) shall only be made in compliance
with the safe harbor provisions set forth in Regulation S, pursuant to the
registration provisions of the 1933 Act or an exemption therefrom, and that all
offers and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the 1933 Act or an exemption
therefrom and in each case only in accordance with applicable state securities
laws;


--------------------------------------------------------------------------------

- 6 -

  (r)

the Subscriber has not acquired the Securities as a result of, and it covenants
that it will not itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of any of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

          (s)

the Subscriber agrees not to engage in any hedging transactions involving any of
the Securities unless such transactions are in compliance with the provisions of
the 1933 Act and in each case only in accordance with applicable state
securities laws;

          (t)

the Subscriber understands and agrees that the Company will refuse to register
any transfer of the Securities not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

          (u)

the Subscriber (i) is able to fend for itself in the Subscription; (ii) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of its investment in the Securities and the
Company; and (iii) has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment;

          (v)

the Subscriber will indemnify the Company against, and will hold the Company
and, where applicable, its respective directors, officers, employees, agents,
advisors and shareholders harmless from, any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all fees,
costs and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any claim, lawsuit, administrative proceeding or investigation
whether commenced or threatened) arising out of or based upon any representation
or warranty of the Subscriber contained herein or in any document furnished by
the Subscriber to the Company in connection herewith being untrue in any
material respect or any breach or failure by the Subscriber to comply with any
covenant or agreement made by the Subscriber to the Company in connection
therewith;

          (w)

the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

          (x)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase any of the Securities,

          (ii)

that any person will refund the purchase price of any of the Securities,

          (iii)

as to the future price or value of any of the Securities, or

          (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently the Company’s common
shares are quoted on the over-the- counter market operated by the
Over-The-Counter Bulletin Board operated by FINRA.


--------------------------------------------------------------------------------

- 7 -

6.2 In this Subscription Agreement, the term “U.S. Person” shall have the
meaning ascribed thereto in Regulation S.

7. Representations and Warranties will be Relied Upon by the Company

7.1 The Subscriber acknowledges that the representations and warranties
contained herein are made by it with the intention that such representations and
warranties may be relied upon by the Company and its legal counsel in
determining the Subscriber’s eligibility to purchase the Securities under
applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing the Shares, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber on the date of this
Subscription Agreement and that they will survive the purchase by the Subscriber
of the Shares and will continue in full force and effect notwithstanding any
subsequent disposition by the Subscriber thereof.

8. Resale Restrictions

8.1 The Subscriber acknowledges that any resale of any of the Securities will be
subject to resale restrictions contained in the securities legislation
applicable to each Subscriber or proposed transferee. The Subscriber
acknowledges that the Securities have not been registered under the 1933 Act or
the securities laws of any state of the United States and that none of the
Securities may be offered or sold in the United States unless registered in
accordance with United States federal securities laws and all applicable state
securities laws or exemptions from such registration requirements are available.

8.2 The Subscriber acknowledges that restrictions on the transfer, sale or other
subsequent disposition of the Securities by the Subscriber may be imposed by
securities laws in addition to any restrictions referred to in Section 8.1
above, and, in particular, the Subscriber acknowledges and agrees that none of
the Securities may be offered or sold to a U.S. Person or for the account or
benefit of a U.S. Person (other than a distributor) prior to the end of the
Distribution Compliance Period.

9. Acknowledgement and Waiver

9.1 The Subscriber has acknowledged that the decision to purchase the Securities
was solely made on the basis of information available to the Subscriber on the
EDGAR database maintained by the SEC at www.sec.gov. The Subscriber hereby
waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of the Securities.

10. Legending of Subject Securities

10.1 The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”

--------------------------------------------------------------------------------

- 8 -

10.2 The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.

10.3 If the Subscriber is a resident of Canada, by executing and delivering this
Subscription Agreement, each Purchaser will have directed the Issuer not to
include a Canadian legend on any certificates representing the Securities to be
issued to such Purchaser. As a consequence, the Purchaser will not be able to
rely on the resale provisions of National Instrument 45-102, as adopted by the
securities commissions in Canada, and any subsequent trade in the Securities
during or after the Canadian hold period described therein will be a
distribution subject to the prospectus and registration requirements of Canadian
securities legislation, to the extent that the trade is at that time subject to
any such Canadian securities legislation.

11. Costs

11.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Shares shall be
borne by the Subscriber.

12. Governing Law

12.1 This Subscription Agreement is governed by the laws of the State of
California and the federal laws of the United States applicable therein.

13. Survival

13.1 This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.

14. Assignment

14.1 This Subscription Agreement is not transferable or assignable.

15. Severability

15.1 The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

16. Entire Agreement

16.1 Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.

17. Notices

17.1 All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication. Notices to the Subscriber shall be directed to the
address on the signature page of this Subscription Agreement and notices to the
Company shall be directed to it at Panglobal Brands Inc.,2853 E. Pico Blvd, Los
Angeles, CA 90023, United States of America, Attention: President.

--------------------------------------------------------------------------------

- 9 -

18. Counterparts and Electronic Means

18.1 This Subscription Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, shall constitute an original and
all of which together shall constitute one instrument. Delivery of an executed
copy of this Subscription Agreement by electronic facsimile transmission or
other means of electronic communication capable of producing a printed copy will
be deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.

19. Delivery Instructions

19.1 The Subscriber hereby directs the Company to deliver the Share Certificate
issued pursuant to this Subscription Agreement to:

19.2 The Subscriber hereby directs the Company to cause the Share Certificate
issued pursuant to this Subscription Agreement to be registered on the books of
the Company as follows:

_________________________________
_________________________________

19.3 The undersigned hereby acknowledges that it will deliver to the Company all
such additional completed forms in respect of the Subscriber’s purchase of the
Securities as may be required for filing with the appropriate securities
commissions and regulatory authorities.

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

      (Name of Subscriber – Please type or print)           (Signature and
Office)       (Address of Subscriber)       (City, State or Province, Postal
Code of Subscriber)       (Country of Subscriber)       (Facsimile no.)


--------------------------------------------------------------------------------

- 1 -

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by Panglobal Brands Inc.

DATED at Los Angeles as of the ____ day of April, 2009.

PANGLOBAL BRANDS INC.

Per:       Authorized Signatory  


--------------------------------------------------------------------------------